DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2020 has been entered.
 Election/Restrictions
Applicants’ election of species wherein the semiconductive polymer is PFBT and the hydrophobic polymer is polystyrene were to be free of the prior art. As a result the search has been extended to a semiconducting polymer of PS-PEG-COOH (see claim 32) and hydrophobic polymer open. If prior art is then found that anticipates or renders obvious the Markush-type claim with respect to a nonelected species, the Markush-type claim shall be rejected and claims to the nonelected species held withdrawn from further consideration. The prior art search, however, will not be extended unnecessarily to cover all nonelected species. Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection, as by amending the Markush-type claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush-type claim will be reexamined. The ** > examination < will be extended to the 
Allowable Subject Matter
Claims 31 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for naturally occurring iron oxides, such as FeO does not reasonably provide enablement for non-naturally occurring iron oxides that are included where a is a very low number such as 1 and b is a higher number such as 10, meaning x is 10 or FeO10.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
The instant specification fails to provide information that would allow the skilled artisan to practice the prevention of the instant invention.  Attention is directed to In re Wands, 8USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
(1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
(1) The nature of the invention;
The claim 4 is drawn to ab MC-CS-Pdot containing an iron oxide particle of formula FeOx, where x is equal to a/b, where a and b can have any value from 1-10.
(2) The breadth of the claims:
Claim 5 embraces instances where x is 1/10 and up to 10. Thus the iron oxide formula claimed includes instances where the formula is Fe01/10 and FeO10.

The state of the art regarding iron oxides is high, there are 16 known iron oxides and oxyhydroxides. However, the state of the art for iron oxide outside of these iron oxides is unknown. See https://en.wikipedia.org/wiki/Iron_oxide. Note the claims embrace much more than the 16 naturally occurring iron oxides.
(5) The relative skill of those in the art:
	The relative skill of those in the art is high and would be chemist with post graduate experience.
(6)-(7) The amount of direction or guidance presented / working examples:
In the instant case, the guidance of the specification as to producing iron oxides is completely lacking.  The specification as filed does not speak on or show any working examples or any studies performed that produce iron oxide, especially iron oxides that are unknown as the claim embraces. The specification only enables naturally occurring and commercially available iron oxides. The specification does not teach how to make new and unknown iron oxides.  Note that lack of a working example, is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art.  See MPEP 2194.  
In conclusion, the specification is enabled for naturally occurring and commercially available iron oxides, but is not enabled for the full scope of iron oxides encompassing all iron oxides within formula Fe01/10 to FeO10. 
It is suggested that applicants simply recite the metal is an iron oxide to remove this rejection.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 2 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In particular claim 2 recites the NP consists of one metal particle, however this limitation is already recited in claim 1 from which it depends. Claim 8 recites the limitation that the NP is attached to a hydrophobic polymer, however this limitation is already recited in claim 1 from which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


1-2, 4-7,9,30 and 32 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Chiu et al. (WO 2011057295 A2, cited previously) as evidenced by Howes et al., “Magnetic Conjugated Polymer Nanoparticles as Bimodal
Imaging Agents”, J. AM. CHEM. SOC. 2010, 132, 9833–9842, cited previously.
Chiu discloses fluorescent polymeric dots comprising a hydrophobic core comprising fluorescent semi-conducting polymers (SC), the core of the polymeric dot could further contain a metal, magnetic materials and complexes of metals, such materials included gold for X-ray contrast and iron oxide for MRI, it follows that since the polymer dot is nanosized such metals and magnetic materials will have to be nanosized, the nanoparticle was further coated by PS-PEG-COOH. See entire disclosure, especially abstract, Fig. 6-54,[0077]-[0084], [0116], [0121], [0130],[0164],[0179] [0300] and claims. Regarding the limitation that the hydrophobic core contains a single nanoparticle comprising a metal, Chiu recites that “a metal” is embedded in the core of the nanoparticle, indicating a single metal particle. See [0116]. Chiu also incorporates by reference the metal containing nanoparticles of Howes, who discloses nanoparticles comprising magnetic iron oxide particles. See abstract of Howes. Thus one of ordinary skill would readily envisaged the claimed polymeric dots comprising a single iron oxide particle. The size of the core of the polymer dot ranges and can be tuned in size from ~1 nm to ~1000 nm. See [0100]. The metal is completely surrounded by the PEG-PS-COOH (100% encapsulation). Regarding claim 9, since the polymer dot of Chiu is within the claimed scope of the claimed it follows it will feature an absorption within the claimed wavelength range. Additionally the polymer dots exhibited an absorption of 350-550 nm. See example 3.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
Claim(s) 1-2,4-9,30 and 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chiu et al. (WO 2011057295 A2) in view of Howes et al., “Magnetic Conjugated Polymer Nanoparticles as Bimodal Imaging Agents”, J. AM. CHEM. SOC. 2010, 132, 9833–9842, cited previously. 
Chui is cited above. Chiu teaches fluorescent polymeric dots comprising a hydrophobic core comprising fluorescent semi-conducting polymers (SC), the core of the polymeric dot could further contain a metal, magnetic materials and complexes of metals, such materials included gold for X-ray contrast and iron oxide for MRI, it follows that since the polymer dot is nanosized such metals and magnetic materials will have to be nanosized. See entire disclosure, especially abstract, Fig. 6-54,[0077]-[0084], [0116], [0121], [0130],[0164] and claims. Chui teaches that “a metal” is embedded in the core of the nanoparticle, suggesting a single metal particle. See [0116]. Chui also incorporates by reference the metal oxide containing nanoparticles of Howes. Since the primary references suggest “a metal” may be embedded in the core applicants claimed single nanoparticle comprising a metal oxide, would be an obvious selection and the artisan would have a high expectation of success in making such a modification.
Regarding claim 7, adjusting the amounts of PEG-PS-COOH polymer is within the level of skill of one having ordinary skill in the art at the time of the invention.  It has also been held that the mere selection of proportions and ranges is not patentable .
Response to Arguments
Applicant's arguments filed 2/19/2021 have been fully considered but they are not persuasive. 
Applicants assert Chiu requires SC polymer in the core. As noted in the modified rejection above the core of the NP in Chiu is coated with PEG-PS-COOH, a claimed fluorescent SC polymer. Applicants may remove this rejection by incorporating the features claim 31 into the base claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838.  The examiner can normally be reached on 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAMES W ROGERS/           Primary Examiner, Art Unit 1618